DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 08/30/2022:
Claims 1-10, 12-20 are currently examined.  
Claim 11 is cancelled.
The objection to claims 13 and 17 is withdrawn in light of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-9, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US 2016/0130769 A1, cited in the previous office action) (“Giles” hereinafter) in view of Malloy et al. (US 2003/0041782 A1) (“Malloy” hereinafter).

Examiner notes that the independent claims 1, 9 and 15 are rejected first to set the framework for the rejection, followed by the rejection to the dependent claims.

Regarding claim 1, Giles teaches a method of repairing a damaged surface that forms a void in a surface layer (see Giles at [0021] teaching method for improved roadway repair… particularly suited for repairing damaged portions of roadways… the term “damaged portion”… is used in reference to a roadway, may include… voids… and any other type of damage that occurs to roadways) comprising: 
preparing the damaged surface (see Giles at [0023] teaching clearing the damaged portion of loose debris… boreholes are then formed in the interior surface of the damaged portion, which is taken to meet the claimed preparing the damaged surface); and 
applying a liquid composition on the damaged surface (see Giles at [0024] teaching once the boreholes are formed, a fill material may be placed into the damaged portion… the fill material may have a consistency such that it travels to the bottom of the boreholes), wherein the fill material is taken to meet the claimed liquid composition because the fill material may have a consistency such that it travels to the bottom of the boreholes (see Giles at [0024]); 
until the liquid composition is about even with a top of the surface layer (see Giles at [0024] teaching the fill material may be even with a top surface of a surface layer of the roadway);
wherein the composition comprises resin (see Giles at [0033] teaching that in an embodiment, the binding agent a resin, such as a polymer resin).

Giles further teaches that the term “roadway” may refer to surfaces formed from asphalt or concrete, and includes asphalt and concrete surfaces (see Giles at [0020]).  Giles also teaches that the fill material may comprise a resin and aggregate mixture (see Giles at [0024]) but does not explicitly teach that the aggregate is plastic.

Like Giles, Malloy teaches the use of aggregates in asphalt surfaces (see Malloy at [0002] teaching the disclosure provides novel compositions for synthetic lightweight aggregates (SLA)… in construction applications such as… lightweight concrete structures and asphalt paving, and Malloy at [0017] teaching it is a further object to provide useful construction compositions using synthetic lightweight aggregate in soil, concrete and asphalt applications).
Malloy further teaches that the lightweight aggregates consists of… fly ash and recycled plastics (see Malloy at [0026]).  The lightweight aggregate consisting of plastics is taken to meet the claimed plastic aggregate.
Moreover, Malloy teaches that the concept of using plastic powders or granules as a concrete additive or aggregate is not new (see Malloy at [0007]).  Malloy also teaches that the concepts of using fly ash as an additive (usually a filler) or as a concrete mineral additive are also not new (see Malloy at [0008]).  And the production of the new material (referring to the disclosure) allows the recovery and reuse of two large-quantity raw materials from the waste stream (fly ash and waste plastics), thus, satisfying the goals of sustainable development in which wastes are minimized, their reuse maximized, and natural resources preserved (see Malloy at [0015]).  In addition, Malloy teaches a lightweight aggregate comprising materials of low or negative commercial value which can be combined into materials of construction for building or surfaces and provide equivalent, or in some cases, improved physical properties at reduced weight or specific gravity (see Malloy at [0013]).
As such, one of ordinary skill in the art would appreciate that Malloy teaches a lightweight aggregate consisting of plastics that provide equivalent, or in some cases, improved physical properties at reduced weight or specific gravity and also satisfies the goals of sustainable development in which wastes are minimized, their reuse maximized, and natural resources preserved, and seek those advantages replacing the aggregate in the fill material as taught by Giles with the lightweight aggregate consisting of plastics as taught by Malloy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the aggregate lightweight in the fill material as taught by Giles with the lightweight aggregate consisting of plastics as taught by Malloy so as to provide equivalent, or in some cases, improved physical properties at reduced weight or specific gravity and also satisfies the goals of sustainable development in which wastes are minimized, their reuse maximized, and natural resources preserved.









Regarding claim 9, Giles teaches a composition (see Giles at [0024] teaching the fill material may be placed into the damaged portion), wherein the fill material is taken to meet the composition based on the structure below, comprising:
shredded carbon fiber (see Giles at [0036] teaching in an embodiment, shredded carbon fiber material may be added to the fill material);
resin (see Giles at [0033] teaching that in an embodiment, the binding agent a resin, such as a polymer resin), and
a hardener (see Giles at [0033] teaching an embodiment, wherein the resin may be a two-part resin that includes the use of a curing agent, wherein the curing agent is taken to meet the claimed hardener because a curing agent allows the resin to harden).
Giles also teaches a novel system and method for improved roadway repair (see Giles at [0021]).

Giles further teaches that the term “roadway” may refer to surfaces formed form asphalt or concrete, and includes asphalt and concrete surfaces (see Giles at [0020]).  Giles also teaches that the fill material may comprise a resin and aggregate mixture (see Giles at [0024]) but does not explicitly teach that the aggregate is plastic.

Like Giles, Malloy teaches the use of aggregates in asphalt surfaces (see Malloy at [0002] teaching the disclosure provides novel compositions for synthetic lightweight aggregates (SLA)… in construction applications such as… lightweight concrete structures and asphalt paving, and Malloy at [0017] teaching it is a further object to provide useful construction compositions using synthetic lightweight aggregate in soil, concrete and asphalt applications).
Malloy further teaches that the lightweight aggregates consists of… fly ash and recycled plastics (see Malloy at [0026]).  The lightweight aggregate consisting of plastics is taken to meet the claimed plastic aggregate.
Moreover, Malloy teaches that the concept of using plastic powders or granules as a concrete additive or aggregate is not new (see Malloy at [0007]). Malloy also teaches that the concepts of using fly ash as an additive (usually a filler) or as a concrete mineral additive are also not new (see Malloy at [0008]).  And the production of the new material allows the recovery and reuse of two large-quantity raw materials from the waste stream (fly ash and waste plastics), thus, satisfying the goals of sustainable development in which wastes are minimized, their reuse maximized, and natural resources preserved (see Malloy at [0015]).  In addition, Malloy teaches a lightweight aggregate comprising materials of low or negative commercial value which can be combined into materials of construction for building or surfaces and provide equivalent, or in some cases, improved physical properties at reduced weight or specific gravity (see Malloy at [0013]).
As such, one of ordinary skill in the art would appreciate that Malloy teaches a lightweight aggregate consisting of plastics that provide equivalent, or in some cases, improved physical properties at reduced weight or specific gravity and also satisfies the goals of sustainable development in which wastes are minimized, their reuse maximized, and natural resources preserved, and seek those advantages replacing the aggregate in the fill material as taught by Giles with the lightweight aggregate consisting of plastics as taught by Malloy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the aggregate lightweight in the fill material as taught by Giles with the lightweight aggregate consisting of plastics as taught by Malloy so as to provide equivalent, or in some cases, improved physical properties at reduced weight or specific gravity and also satisfies the goals of sustainable development in which wastes are minimized, their reuse maximized, and natural resources preserved.

Regarding claim 15, Giles teaches a pre-formed structure having a composition (see Giles at [0024] teaching the fill material may be placed into the damaged portion), wherein the fill material is taken to meet a pre-formed structure having a composition based on the structure below, comprising:
shredded carbon fiber (see Giles at [0036] teaching in an embodiment, shredded carbon fiber material may be added to the fill material);
resin (see Giles at [0033] teaching that in an embodiment, the binding agent a resin, such as a polymer resin), and
a hardener (see Giles at [0033] teaching an embodiment, wherein the resin may be a two-part resin that includes the use of a curing agent, wherein the curing agent is taken to meet the claimed hardener because a curing agent allows the resin to harden).

Giles further teaches that the term “roadway” may refer to surfaces formed form asphalt or concrete, and includes asphalt and concrete surfaces (see Giles at [0020]).  Giles also teaches that the fill material may comprise a resin and aggregate mixture (see Giles at [0024]) but does not explicitly teach that the aggregate is plastic.

Like Giles, Malloy teaches the use of aggregates in asphalt surfaces (see Malloy at [0002] teaching the disclosure provides novel compositions for synthetic lightweight aggregates (SLA)… in construction applications such as… lightweight concrete structures and asphalt paving, and Malloy at [0017] teaching it is a further object to provide useful construction compositions using synthetic lightweight aggregate in soil, concrete and asphalt applications).
Malloy further teaches that the lightweight aggregates consists of… fly ash and recycled plastics (see Malloy at [0026]).  The lightweight aggregate consisting of plastics is taken to meet the claimed plastic aggregate.
Moreover, Malloy teaches that the concept of using plastic powders or granules as a concrete additive or aggregate is not new (see Malloy at [0007]).  Malloy also teaches that the concepts of using fly ash as an additive (usually a filler) or as a concrete mineral additive are also not new (see Malloy at [0008]).  And the production of the new material allows the recovery and reuse of two large-quantity raw materials from the waste stream (fly ash and waste plastics), thus, satisfying the goals of sustainable development in which wastes are minimized, their reuse maximized, and natural resources preserved (see Malloy at [0015]).  In addition, Malloy teaches a lightweight aggregate comprising materials of low or negative commercial value which can be combined into materials of construction for building or surfaces and provide equivalent, or in some cases, improved physical properties at reduced weight or specific gravity (see Malloy at [0013]).
As such, one of ordinary skill in the art would appreciate that Malloy teaches a lightweight aggregate consisting of plastics that provide equivalent, or in some cases, improved physical properties at reduced weight or specific gravity and also satisfies the goals of sustainable development in which wastes are minimized, their reuse maximized, and natural resources preserved, and seek those advantages replacing the aggregate in the fill material as taught by Giles with the lightweight aggregate consisting of plastics as taught by Malloy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the aggregate lightweight in the fill material as taught by Giles with the lightweight aggregate consisting of plastics as taught by Malloy so as to provide equivalent, or in some cases, improved physical properties at reduced weight or specific gravity and also satisfies the goals of sustainable development in which wastes are minimized, their reuse maximized, and natural resources preserved.

Regarding claim 3, Giles in view of Malloy teaches the limitations as applied to claim 1 above, and Giles further teaches that the composition further comprises a hardener (see Giles at [0033] teaching an embodiment, wherein the resin may be a two-part resin that includes the use of a curing agent, wherein the curing agent is taken to meet the claimed hardener because a curing agent allows the resin to harden).

Regarding claim 5, Giles in view of Malloy teaches the limitations as applied to claim 1 above, and Malloy further teaches wherein the plastic aggregate is formed from one or more of… recycled plastic (see Malloy at [0026] teaching the lightweight aggregate consists of… recycled plastics).

Regarding claims 6, 13 and 20 Giles in view of Malloy teaches the limitations as applied to claims 1, 9 and 15, respectively above, and Malloy further teaches the particle size of the aggregate can preferably range from 0.075 to 9.5 millimeters in size (see Malloy at [0052]).  The particles size range of from 0.075 to 9.5 overlaps with the claimed wherein a size of the plastic aggregate is less than 5.0 mm (claims 6, 13 and 20).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claims 7 and 14 Giles in view of Malloy teaches the limitations as applied to claims 1 and 9, respectively above, and Malloy further teaches the particle size of the aggregate can preferably range from 0.075 to 9.5 millimeters in size (see Malloy at [0052]).  The particles size range of from 0.075 to 9.5 overlaps with the claimed wherein a size of the plastic aggregate is greater than 1.0 mm (claims 7 and 14).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 8 Giles in view of Malloy teaches the limitations as applied to claim 1 above, and Malloy further teaches that the lightweight aggregate consist of… fly ash and recycled plastics (see Malloy at [0026]), thus meeting the claimed wherein the composition further comprises fly ash.
Claims 2, 10, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Giles in view of Malloy as applied to claims 1, 9 and 15 respectively above, and further in view of Hoedl (US 5,075,057, cited in the previous office action) (“Hoedl” hereinafter).

Regarding claims 2, 10 and 16, Giles in view of Malloy teaches the limitations as applied to claims 1, 9 and 15 respectively above, but Giles Malloy does not explicitly teach that the composition further comprises plastic fines (claims 2 and 16); pulverized plastic (claim 10).
Like Malloy, Hoedl teaches recycled plastics (see Hoedl at C1 L7-8 teaching process for recovery and reuse of scrap plastics materials).  
Hoedl also teaches that the scrap material mixtures containing both thermoplastic and cured thermosetting resin in substantial quantities can be used as the binder (see Hoedl at C2 L63-65)… provided that the scrap material mixture is first reduced to a fine particle, powder size and is homogenized to form a macro homogeneous powder mixture, before it is mixed and intimately dispersed with the filler or reinforcement (see Hoedl at C2 L68-C3 L5).  In addition, Hoedl teaches that a step of shredding and milling the mixture to reduce it to a fine particle size such that substantially all the particles thereof have a maximum dimension not greater than about 1 mm (see Hoedl at C3 L18-22).  The powder mixture… with a maximum dimension not greater than about 1 mm is taken to meet the claimed plastic fines or pulverized plastic.
Furthermore, Hoedl teaches that the process of the disclosure allows the utilization of mixed scrap material, without the need for separation of the individual components thereof (see Hoedl at C3 L5-8).
As such, one of ordinary skill in the art would appreciate that Hoedl teaches the use of powder mixture with a maximum dimension not greater than about 1 mm (or plastic fines/pulverized plastic) so as to allow the utilization of mixed scrap material, without the need for separation of the individual components thereof, and seek those advantages by the adding plastic fines in filler material as taught by Giles that repairs damages on surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the plastic fines/pulverized plastic (or powder mixture with a maximum dimension not greater than about 1 mm) as taught by Hoedl in filler material as taught by Giles that repairs damages on surfaces so as to allow the utilization of mixed scrap material, without the need for separation of the individual components thereof.

Regarding claims 12 and 17 Giles in view of Malloy and Hoedl teaches the limitations as applied to claims 9-10 and 15-16, respectively above, and Malloy further teaches that the lightweight aggregate consist of… fly ash and recycled plastics (see Malloy at [0026]), thus meeting the claimed further comprising fly ash (claim 12) and wherein the composition further comprises fly ash (claim 17).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Giles as modified by Malloy as applied to claim 1 above, and further in view of Alqahtani (US 10,294,155 B2, cited in the previous office action) (“Alqahtani” hereinafter).

Regarding claim 4, Giles in view of Malloy teaches the limitations as applied to claim 1 above, but Giles in view of Malloy does not explicitly teach wherein the plastic aggregate is disc shaped.
But Malloy teaches the contents of post-consumer plastic include… PET (#1) in the list (see Malloy at [0029]).
Like Malloy, Alqahtani teaches recycled plastic (see Alqahtani at C1 L15-16 teaching synthetic recycled plastic aggregate for use in concrete), and recycled polyethylene terephthalate (see Alqahtani at C1 L65-66), wherein the recycled polyethylene terephthalate is taken to meet the claimed plastic aggregate.  Like Malloy, Alqahtani also teaches that the recycled plastic are shredded and processed by grinding to obtain particles (see Alqahtani at C3 L62).  Similar to Malloy, Alqahtani teaches that the recycled plastic includes polyethylene terephthalate (PET) and the filler includes a granular waste such as… wherein fly ash is featured in the list (see Alqahtani at C2 L14-16).
Alqahtani further teaches wherein the plastic aggregate is disc shaped (see Alqahtani at Fig. 1, also shown below, and C2 L23-24 teaching a perspective view of samples of a synthetic recycled plastic aggregate in Fig. 1).

    PNG
    media_image1.png
    498
    1207
    media_image1.png
    Greyscale

As shown in Fig. 1 above, Alqahtani illustrates shapes of the recycled plastics approximating a disc, thus meeting the claimed disc shaped. 
Furthermore, Alqahtani further teaches that as a result of environmental concerns, there has been a growing trend for the use of secondary, industrial, granular and recycled plastic wastes (see Alqahtani at C1 L29-32), and about 80% of the plastic wastes are either left in stockpiles, as landfill material, or is illegally dumped (see Alqahtani at C1 L47-49).  Most importantly, much of the non-decaying wastes will remain in the environment for hundreds, perhaps thousands of years (see Alqahtani at C1 L49-51)… the non-decaying waste will not only cause a waste disposal crisis, but also contribute to significant environmental problems (see Alqahtani at C1 L51-53).
In addition, it has been held that changes in shape “was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed… was significant” (see MPEP § 2144.04.IV.B).  In this case, the plastic aggregate is a configuration/shape of the filler for the lightweight aggregate.
As such, one of ordinary skill in the art would appreciate that Alqahtani teaches the use recycled plastic aggregate approximating a disc, and seek those advantages by using the recycled plastic aggregate approximating a disc in the filler material as taught by Giles in view of Malloy that damages on surfaces, so that non-decaying waste will not cause waste disposals crisis and environmental problems.  In addition, changes in shape is obvious absent persuasive evidence that the particular configuration of the claimed is significant.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use recycled plastic aggregate approximating a disc taught by Alqahtani in the filler material as taught by Giles in view of Malloy that repairs damages on surfaces so that non-decaying waste will not cause waste disposals crisis and environmental problems.  And, changes in shape is obvious absent persuasive evidence that the particular configuration of the claimed is significant.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giles as in view of Malloy as applied to claim 15 above, and further in view of Espeland et al. (US 6,034,155, cited in the previous office action) (“Espeland” hereinafter).

Regarding claim 18, Giles in view of Malloy teaches the limitations as applied to claim 15 above, but Giles in view of Malloy does not explicitly teach that the structure is a panel.
Like Giles, Espeland teaches a composition comprising a resin and aggregate mixture (see Espeland at C2 L43-52 teaching a castable polymer concrete composition preparable by combining components comprising: a resin blend…and a filler material).
Furthermore, Espeland teaches that polymer concrete is a term that applies to a variety of composites of polymer and concrete or aggregate (see Espeland at C1 L9-10)… other composites referred to as polymer concrete do not contain cement, per se; rather they are composites made by polymerizing a monomeric, oligomeric and/or polymeric material with filler material, such as an aggregate (see Espeland at C1 L16-21), and typical polymer concrete composites are made from one or more thermosetting resins, a promoter, and catalyst to cure the material, along with aggregate (see Espeland at C2 L7-10).
Espeland also teaches that the polymer concrete compositions of the disclosure are particularly suitable for use in making articles such as pipes, pipe liners, interceptor structures, tunnel support linings, bridge deckings, building panels, armor plating, dam and spillway overflows, tank liners, electrolytic containers, cells, tanks, trenches, sumps and other monolithic cast structures (i.e., articles cast in one piece) (see Espeland at C4 L16-23), wherein the building panels is taken to meet the claimed structure is a panel.
Moreover, Espeland teaches that a structure which can withstand highly corrosive environment… is through the use of polymer concrete (see Espeland at C2 L5-7).
As such, one of ordinary skill in the art would appreciate that Espeland teaches that polymer composites are suitable for use in making articles cast in one piece such as a panel, and seek those advantages by using the composition of Giles in view of Malloy as a panel so as to withstand highly corrosive environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the composition of Giles in view of Malloy as an article cast in one piece such as a panel as taught by Espeland so as to withstand highly corrosive environment.

Regarding claim 19, Giles in view of Malloy and Espeland teaches the limitations as applied to claims 15 and 18 above, but view of Malloy and Espeland does not explicitly teach wherein the panel has a thickness of about one inch.
However, Espeland teaches that the polymer concretes of the disclosure are at least about 6.5 times stronger than Portland cement concretes in compression, at least about 5 times stronger in tensile, at least about 54 times stronger in shear, at least about 5.5 times stronger in bonding, and at least 6 times stronger in flexure (see Espeland at C5 L8-17), and these superior properties can be produced with reduced thickness and reduced weight when compared to standard Portland cement concrete (see Espeland at C5 L44-46).
And as mentioned, Espeland also teaches that the polymer concrete compositions of the disclosure are particularly suitable for use in making articles such as pipes, pipe liners, interceptor structures, tunnel support linings, bridge deckings, building panels, armor plating, dam and spillway overflows, tank liners, electrolytic containers, cells, tanks, trenches, sumps and other monolithic cast structures (i.e., articles cast in one piece) (see Espeland at C4 L16-23).
As such, one of ordinary skill in the art would appreciate that polymer concrete has superior properties (compression, tensile, shear, bonding, flexure) than Portland cement concretes, and can be produced with reduced thickness and reduced weight when compared to standard Portland cement concrete, and can be used in making monolithic cast structures such as a panel, as taught by Espeland.  Thus, the thickness of the panel is based on routine optimization based on the properties of polymer concrete (compression, tensile, shear, bonding, flexure), and the intended use of polymer concretes (i.e., monolithic cast structures such as a panel).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the thickness of the panel, such as about one inch, is based on routine optimization based on the properties of polymer concrete (compression, tensile, shear, bonding, flexure), and the intended use of polymer concretes (i.e., monolithic cast structures such as a panel) because polymer concretes can be produced with reduced thickness and reduced weight when compared to standard Portland cement concrete.



Response to Arguments
Applicant’s arguments, specifically Charlebois is for polymer composite products using a filler (with a wide range of possible fillers) and binder (see Applicant’s argument at page 6 paragraph 3 to page 7 paragraph 1), filed 08/30/2022, with respect to claims 1, 9 and 15 have been fully considered and are persuasive.  However, a new ground of rejection is set forth above using the combination of Giles and Malloy to reject claims 1, 9 and 15, as outlined above.

Regarding the use of Alqahtani (see Applicant’s arguments at page 7 paragraph 4 to page 8 paragraph 2).
Alqahtani is now used in the rejection with respect to claim 4 above in combination with Giles and Malloy, thus the arguments of the counsel is considered moot.

Regarding the amendment that includes the shredded carbon fiber in claims 9 and 15 (see Applicant’s arguments at page 8, paragraph 4).
Examiner respectfully notes that the shredded carbon fiber is met by Giles, as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735